 



Exhibit 10.1
SECOND AMENDMENT TO THE
AMENDMENT AND RESTATEMENT OF THE
EQUITY INCENTIVE PLAN OF
MANOR CARE, INC.
     WHEREAS, Manor Care, Inc. (“Company”) has adopted the Amendment and
Restatement of the Equity Incentive Plan of Manor Care, Inc. (“Plan”) for the
benefit of key employees, directors and consultants;
     WHEREAS, pursuant to Section 11.2, the Compensation Committee of the Board
of Directors (the “Committee”) has the authority to amend the Plan; and
     WHEREAS, at a meeting on October 6, 2005, the Committee approved the
following amendments to the Plan.
     NOW THEREFORE, in consideration of the foregoing, the Plan is hereby
amended, effective as of October 6, 2005 as follows:
     1. Section 1.4 of the Plan is amended to read as follows:
        “Award” shall mean an Option, Restricted Stock, Stock Appreciation
Rights or RSU Award made pursuant to this Plan.
     2. The provisions of Article I of the Plan are amended by adding the
following provisions:
     1.35. “Period of Restriction” means the period during which the vesting of
a RSU is limited and the units are subject to substantial risk of forfeiture.
     1.36. “Plan Restrictions” means the restrictions set forth in Article VIII
hereof on any transfer of Common Stock, or any interest therein, which is the
subject of a Restricted Stock Award granted hereunder or the restrictions set
forth in Article XII hereof on receiving the benefit of a RSU Award.
     1.37. “RSU” means a restricted stock unit. An RSU Award granted to an
Employee, Outside Director or Consultant pursuant to Article XII herein shall be
settled by the delivery of one share of Common Stock for each RSU as specified
in the applicable RSU Award Agreement. The Award of an RSU represents the
promise of the Company to deliver Common Stock at the end of the Period of
Restriction (or such later date as provided by the RSU Award Agreement) in
accordance with and subject to the terms and conditions of the applicable RSU
Award Agreement, and is not intended to constitute a transfer of “property”
within the meaning of

 



--------------------------------------------------------------------------------



 



Section 83 of the Internal Revenue Code unless and until the Common Stock is
actually delivered.
     1.38. “RSU Award Agreement” means the written agreement between the Holder
and the Company relating to the grant of RSUs to the Holder.
     3. The provisions of the Plan are further amended by adding Article XII as
follows:
ARTICLE XII
RSU Awards
     12.1. Eligibility. Subject to the Award Limit, RSUs may be awarded to any
Employee, Outside Director or Consultant who the Administrator selects as
eligible to receive such RSUs .
     12.2. Termination. If during the Period of Restriction the Holder incurs a
Termination of Consultancy, Termination of Directorship or Termination of
Employment, as applicable , the RSU Award Agreement shall provide the extent to
which the Holder shall receive any benefit pursuant to such RSU Award or whether
all or any portion of such RSU Award shall be forfeited. The Holder shall have
no further interest in any RSU Award that is forfeited.
     12.3. General. The Administrator may, from time to time, designate those
Employees, Outside Directors or Consultants to be granted RSU Awards under the
Plan, the number of RSUs to be granted in an RSU Award, the terms of the RSUs,
and such other conditions as the Administrator may deem appropriate. Not all
grants of RSU Awards need to be on the same terms and conditions even though
granted at the same time, and the terms of RSU Award Agreements may vary from
time to time and from Holder to Holder, depending upon the purpose of the RSU
Award; provided, however, all RSU Awards shall be subject of the provisions of
Section 12.7 hereof.
     12.4. Limitation. The Period of Restriction on any RSU Award may be of any
length of time and/or may have the Period of Restriction shortened or
established by Performance Criteria as determined by the Administrator.
     12.5. Additional Restrictions. RSU Awards shall be expressly subject to the
terms and conditions of this Article XII, but the Administrator may establish
additional restrictions, including Performance Criteria, on the settlement of
any RSU Award.
     12.6. Plan Restrictions. During the Period of Restriction for any RSU
Award, a Holder may not, voluntarily or involuntarily, sell, assign, encumber,
pledge or otherwise transfer any interest the Holder has in the RSU Award
otherwise than by will or the law of descent and distribution. Any attempted
sale, assignment, encumbrance, pledge or other transfer of the RSU interest in
derogation of these restrictions shall result in a forfeiture to the Corporation
of the RSU Award(s) subject to such attempted transfer.

 



--------------------------------------------------------------------------------



 



     12.7. Award Agreement. Each person granted an RSU Award shall enter into an
RSU Award Agreement with the Company in a form specified by the Administrator,
agreeing to the terms and conditions of the RSU Award (including whether the
Holder will be entitled to dividend equivalents) and such other matters as the
Administrator shall in its sole discretion determine, including any additional
conditions of forfeiture. The execution and delivery of the RSU Award Agreement
by the Holder of the RSU Award shall be a condition precedent to the Holder
having any interest in the RSU Award. Failure to execute and deliver the RSU
Award Agreement within not less than sixty (60) days after the grant of an RSU
Award may terminate the RSU Award upon the determination of the Administrator.
If any Holder forfeits any RSU Award, or any such award otherwise terminates
with respect to any RSUs without the Plan Restrictions being terminated, the
Holder shall have no further interest in such RSUs.
     IN WITNESS WHEREOF, the Company has caused this amendment to the Plan to be
executed by its duly authorized officer as of October 6, 2005.

         
 
  MANOR CARE, INC.    
 
       
 
    /s/ R. Jeffrey Bixler    
 
       
 
  R. Jeffrey Bixler, Secretary    

 